Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kirstin Stoll-Debell #43164 on 11/1/2021.
The application has been amended as follows: 
1. (Currently Amended) A method for displaying a name label, comprising: 
obtaining an original group message sent in a group, the original group message carrying an original name label of a specified user, the original name label comprising a special symbol and a user name of the specified user, the special symbol notifying the specified user to check a message; 
obtaining a target name label corresponding to the original name label based on a language version of a client of a current recipient in the group, the target name label comprising the special symbol and another user name of the specified user, the other user name being in the language version of the client of the current recipient; 
replacing the original name label of the specified user carried in the original group message with the target name label to generate a target group message carrying the target name label; and 
,
wherein said obtaining the target name label corresponding to the original name label based on the language version of the client of the current recipient in the group further comprises:
retrieving, based on the language version of the client of the current recipient in the group, pre-stored registration information of user names based on the original name label, and determining whether a specific name label matching the language version of the client of the current recipient is available, the pre-stored registration information of user names comprising names in different language versions input by each user in the group; and
determining, when the specific name label matching the language version of the client of the current recipient is available, the specific name label as the target name label, and
wherein the method further comprises, subsequent to determining whether the specific name label matching the language version of the client of the current recipient is available:
obtaining, when the specific name label matching the language version of the client of the current recipient is not available, a generic name label corresponding to the original name label as the target name label.

2. (Cancelled).



4. (Previously Presented) The method of claim 1, wherein obtaining the target name label corresponding to the original name label based on the language version of the client of the current recipient in the group further comprises:
obtaining a language conversion rule corresponding to the original name label based on the language version of the client of the current recipient in the group; and
translating the original name label into a corresponding target name label based on the language conversion rule.

5. (Previously Presented) The method of claim 1, further comprising, prior to said obtaining the original group message carrying the original name label of the specified user sent to the group:
obtaining a change message of the language version of the client of the current recipient, and
subsequent to obtaining the target name label corresponding to the original name label based on the language version of the client of the current recipient in the group:
retrieving at least one history group message carrying a history name label and related to the specified user; and
replacing the history name label with the target name label.

6. (Canceled) 



8. (Canceled) 

9. (Canceled) 

10. (Canceled) 
11. (Currently Amended) An electronic device, comprising a processor and a memory, wherein the processor executes, by reading executable program codes stored in the memory, a program corresponding to the executable program codes that cause the electronic device to:
obtain an original group message sent in a group, the original group message carrying an original name label of a specified user, the original name label comprising a special symbol and a user name of the specified user, the special symbol notifying the specified user to check a message; 
obtain a target name label corresponding to the original name label based on a language version of a client of a current recipient in the group, the target name label comprising the special symbol and another user name of the specified user, the other user name being in the language version of the client of the current recipient; 
replace the original name label of the specified user carried in the original group message with the target name label to generate a target group message carrying the target name label; and 
display the target group message to a recipient user on the client of the current ,
wherein the processor executes, by reading the executable program codes stored in the memory, the program corresponding to the executable program codes, to:
retrieve, based on the language version of the client of the current recipient in the group, pre-stored registration information of user names based on the original name label, and determine whether a specific name label matching the language version of the client of the current recipient is available, the pre-stored registration information of user names comprising names in different language versions input by each user in the group; and
determine, when the specific name label matching the language version of the client of the current recipient is available, the specific name label as the target name label, and
wherein the processor executes, by reading the executable program codes stored in the memory, the program corresponding to the executable program codes, to:
obtain, when the specific name label matching the language version of the client of the current recipient is not available, a generic name label corresponding to the original name label as the target name label.

12. (Previously Presented) A non-transitory computer-readable storage medium having a computer program stored thereon, wherein the program, when executed by a processor, implements the method for displaying a name label comprising:
obtaining an original group message sent in a group, the original group message ;the original name label comprising a special symbol and a user name of the specified user, the special symbol notifying the specified user to check a message;
obtaining a target name label corresponding to the original name label based on a language version of a client of a current recipient in the group[[;]], the target name label comprising the special symbol and another user name of the specified user, the other user name being in the language version of the client of the current recipient; 
replacing the original name label of the specified user carried in the original group message with the target name label to generate a target group message carrying the target name label; and
displaying the target group message to a recipient user on the client of the current recipient[[.]],
wherein said obtaining the target name label corresponding to the original name label based on the language version of the client of the current recipient in the group further comprises:
retrieving, based on the language version of the client of the current recipient in the group, pre-stored registration information of user names based on the original name label, and determining whether a specific name label matching the language version of the client of the current recipient is available, the pre-stored registration information of user names comprising names in different language versions input by each user in the group; and
determining, when the specific name label matching the language version of the client of the current recipient is available, the specific name label as the target name label, and
wherein the method further comprises, subsequent to determining whether the specific name label matching the language version of the client of the current recipient is available:
obtain, when the specific name label matching the language version of the client of the current recipient is not available, a generic name label corresponding to the original name label as the target name label.

13. (Cancelled).

14. (Cancelled).

15. (Previously Presented) The electronic device according to claim 11, wherein the processor executes, by reading the executable program codes stored in the memory, the program corresponding to the executable program codes, to:
obtain a language conversion rule corresponding to the original name label based on the language version of the client of the current recipient in the group; and
translate the original name label into a corresponding target name label based on the language conversion rule.

16. (Previously Presented) The electronic device according to claim 11, wherein the processor executes, by reading the executable program codes stored in the memory, the program corresponding to the executable program codes, to:

retrieve at least one history group message carrying a history name label and related to the specified user; and
replace the history name label with the target name label.
Please cancel claims 2-3, 6-10, 13-14.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1, 4-5, 11-12, 15-16 are allowable over the prior art of record: the closest prior art of record (Baek al. U.S. patent application publication20180276202) does not teach or suggest in detail "obtaining a target name label corresponding to the original name label based on a language version of a client of a current recipient in the group, the target name label comprising the special symbol and another user name of the specified user, the other user name being in the language version of the client of the current recipient; replacing the original name label of the specified user carried in the original group message with the target name label to generate a target group message carrying the target name label; and displaying the target group message to a recipient user on the client of the current recipient, wherein said obtaining the target name label corresponding to the original name label based on the language version of the client of the current recipient in the group further comprises: retrieving, based on the language version of the client of the current recipient in the group, pre-stored registration information of user names based on the original name label, and determining whether a specific name label 
Baek teaches the automatic translation providing server (100) has an identification unit that identifies several languages set by several user terminals (110) connected with an on-line chat service. A reception unit receives an input message from one of the user terminals. A translation unit translates the input message into each of the languages respectively set by several user terminals. A providing unit provides the input message and contents of messages translated into each of the languages respectively set by several user terminals to the on-line chat service.. Whereas, stated above, Applicant's claimed invention states "obtaining a target name label corresponding to the original name label based on a language version of a client of a current recipient in the group, the target name label comprising the special symbol and another user name of the specified user, the other user name being in the language version of the client of the current recipient; replacing the original name label of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.